Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 1 of 20 PageID #: 627



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
ELLYNN GREENHAUS, LAURIE GERSH, and
ROXANNE GERSH,

                        Plaintiffs,                   MEMORANDUM & ORDER
                                                      19-CV-5266(JS)(ST)
            -against–

KEVIN GERSH, GERSH ACADEMY SEATTLE, LLC,
also known as GERSH ACADEMY COUGAR MOUNTAIN,
GERSH INTERNATIONAL, PR, LLC, and
JOHN DOES 1-100, each being fictional
entities and persons whose true
identity is unknown,

                    DEFENDANTS.
---------------------------------------X
APPEARANCES
For Plaintiffs:     Jeffrey L. Solomon, Esq.
                    J.L. Solomon Associates, P.C.
                    46 Fountain Lane
                    Jericho, New York 11753

For Defendants:         Steven J. Harfenist, Esq.
                        Harfenist Kraut & Perlstein, LLP
                        3000 Marcus Avenue, Suite 2E1
                        Lake Success, New York 11042

SEYBERT, District Judge:

            Plaintiffs Ellynn Greenhaus, Laurie Gersh, and Roxanne

Gersh (collectively, “Plaintiffs”) initiated this action against

their brother Kevin Gersh (“Kevin”), Gersh Academy Seattle, LLC

also known as Gersh Academy Cougar Mountain (“Gersh Seattle”),

Gersh International, PR, LLC (“Gersh International”), and John

Does    1-100    (collectively,      “Defendants”),      arising    out    of

allegations that Kevin breached his fiduciary duties as trustee

for the 2012 Edward I. Gersh Irrevocable Trust by diverting funds
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 2 of 20 PageID #: 628



intended for distribution to Plaintiffs for his personal use. (See

Compl., D.E. 1.) Currently pending before the Court is Defendants’

motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(7).    (Mot., D.E. 23; Defs. Br., D.E. 23-3; Pls. Opp., D.E.

29; Defs. Reply, D.E. 30.)      For the following reasons, Defendants’

motion is GRANTED in part and DENIED in part and Plaintiffs are

GRANTED leave to file a Second Amended Complaint.

                                BACKGROUND1

            Plaintiffs and Kevin are siblings and the children of

the late Edward Gersh.      (Compl. ¶ 12.)     On or around December 23,

2012, Edward Gersh, as grantor, formed the 2012 Edward I. Gersh

Irrevocable Trust (the “2012 Trust”) as an income pass through for

rental income received by E. Gersh Realty Corp. (“Gersh Realty”),

the 2012 Trust’s sole asset.2       (Compl. ¶¶ 12-14; 2012 Trust, Ex. E

to Compl., D.E. 1-7.)        The 2012 Trust names Kevin as the sole

trustee and Plaintiffs and Kevin as beneficiaries who are each

entitled to equal shares of “the net income from the trust at least




1 “When reviewing a motion to dismiss under Rule 12(b)(7), the
Court may consider documents and facts outside the pleadings.”
Dumann Realty, LLC v. Faust, 267 F.R.D. 101, 101 n.1 (S.D.N.Y.
2010) (citing Cont’l Kraft Corp. v. Euro–Asia Dev. Group, Inc.,
No. 97-CV-0619, 1997 WL 642350, at *6 (E.D.N.Y. Sept. 8, 1997)).
Accordingly, the following facts are drawn from the Complaint and
exhibits submitted by the parties.

2 Around January 2013, Gersh Realty’s stock was transferred into
the 2012 Trust. (Compl. ¶ 60.) Plaintiffs have not been provided
with proof of this transfer.


                                      2
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 3 of 20 PageID #: 629



annually.”            (Compl. ¶¶ 12-14, 18; 2012 Trust, § I.A.)                Kevin is

also the sole officer and director Gersh Realty and maintains full

control of Gersh Realty as trustee of the 2012 Trust.                     (Compl. ¶¶

17, 19.)

                 As trustee, Kevin is permitted to invade the principal

of    the    2012      Trust   in    his    discretion   and    subject   to    certain

limitations.           (Id. ¶ 15.)         As such, Plaintiffs allege that Kevin

diverted funds intended for distribution to finance his “lavish”

lifestyle and to fund certain start-up companies such as Gersh

Seattle and Gersh International.                   (Id. ¶¶ 109-14.)

I.      Gersh Realty and the West Hills’ Lease

                 Gersh Realty owns real property located in Huntington,

New York (the “Property”) that is leased to West Hills Day Camp,

Inc. (“West Hills”).                (Compl. ¶ 13.)        Kevin is also the sole

officer and director of West Hills and controls all of West Hills’

class A voting stock.                (Id. ¶¶ 16, 19.)          Plaintiffs and Kevin

“and/or trusts [their father] may have created,” own twenty-five

percent of West Hills’ class B non-voting stock.                    (Id. ¶ 16.)

                 On    or   around       September 30, 2017,      plaintiff      Ellynn

Greenhaus received a letter from Kevin Gersh as “Trustee” of the

“Edward Gersh Realty Trust”3 stating:                    “Enclosed please find a

check       in   the     amount     of   $15,000.00.       This   constitutes      your




3   Not to be confused with the 2012 Trust.


                                               3
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 4 of 20 PageID #: 630



distribution from the Edward Gersh Realty Trust and constitutes

the    third    quarter    distribution       for   the    calendar   year   2017.”

(Sept. 30, 2017 Ltr., Ex. J to Compl., D.E. 1-12; Compl. ¶ 88.)

The letter noted “Gross Rent” in the amount of $60,000 and enclosed

a     check    for      $15,000    from   Gersh      Realty’s      bank     account.

(Sept. 30, 2017 Ltr.; Compl. ¶ 88.) Among other things, Plaintiffs

allege that payment from “Edward Gersh Realty Trust” or Gersh

Realty is improper because all rental income payments were to be

paid to the 2012 Trust.           (Compl. ¶ 91.)

II.    The West Hills’ Subleases

               Around    September    2015,     West      Hills,   through    Kevin,

entered into a five-year sublease with West Hills Montessori, Inc.

a/k/a West Hills Montessori School, Inc. (“Montessori”), an entity

wholly owned and/or controlled by Kevin, for $50,000.04 per year.

(Compl. ¶¶ 23-24.)          Plaintiffs allege that Kevin diverted West

Hills’ rental payments from the 2012 Trust to finance Montessori’s

start-up costs.          (Id. ¶ 28.)          Montessori never paid rent and

deprived Plaintiffs of $250,000.10 in rental income.                  (Id. ¶ 34.)

               Plaintiffs also allege that on or around April 1, 2016,

West Hills, through Kevin, entered into a separate five-year

sublease with Gersh Management, Inc. (“Gersh Management”), an

entity owned and controlled by Kevin, for $50,004.00 per year.

(Compl. ¶¶ 40, 43.) Gersh Management did not pay rent and deprived

Plaintiffs of $250,000 in rental income.                  (Id. ¶¶ 45-46.)    Around


                                          4
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 5 of 20 PageID #: 631



September 2019, Kevin formed another entity, Gersh Academy, to

operate on the Property. (Id. ¶ 50.) Plaintiffs allege that Gersh

Academy and West Hills did not execute a sublease with Gersh Realty

and if they did, it is “below market value.”           (Id. ¶ 51.)

III. The Alleged Decanting of the 2012 Trust and the FBO Trusts

             Edward Gersh passed away on June 5, 2014.           Thereafter,

Plaintiffs    initiated    a    derivative   action    against   Kevin4   and

discovered     that   between    January 2013    and    April 2013,    Kevin

decanted, or attempted to decant, the 2012 Trust pursuant to New

York Estates Powers and Trust Law (“EPTL”) § 10-6.6.             (Compl. at

2 (Preliminary Statement) and ¶ 55.)         Plaintiffs allege, however,

that Kevin did not have standing or legal justification to decant

the 2012 Trust and did not file documents with the Surrogate’s

Court to effectuate the alleged decanting as required by the EPTL.

(Id. ¶¶ 56-57, 63.)         Plaintiffs further allege that if Kevin

decanted the 2012 Trust, he may have formed four new “John Doe

Trusts” each designated in the names of Plaintiffs and Kevin




4 Specifically, in 2015, Plaintiffs Laurie Gersh and Ellynn
Greenhaus initiated a shareholder derivative action in New York
state court against Kevin alleging that he diverted and
misappropriated West Hills’ funds for his own benefit and for the
benefit of his entities (the “Derivative Action”). See Greenhaus
et al. v. Gersh et al., No. 605905/2015 (Suffolk Cnty. Sup. Ct.
2015). As part of the Derivative Action, a forensic accountant
calculated that Kevin embezzled or wrongfully diverted at least
$5,400,000.   (Forensic Rep., Ex. A. to Compl., D.E. 1-3.)    The
Derivative Action remains pending.



                                      5
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 6 of 20 PageID #: 632



(collectively referred to as the “FBO Trusts”).              (Compl. ¶ 58.)

Plaintiffs never received documentation regarding the alleged

decanting of the 2012 Trust nor the FBO trusts.           (Id. ¶ 59.)     Nor

do they know whether Gersh Realty’s stock was transferred from the

2012 Trust to the FBO Trusts.        (Id. ¶ 64.)

            A document dated August 14, 2013 and signed by non-party

Karen   Bronzert    reads   that    Ms.   Bronzert   “gave    Valerie    an[]

additional copy of the ‘Exercise of Power to Invade Principal of

the Edward I. Gersh 2012 Irrevocable Trust’ & an additional copy

of the Edward I Gersh 2012 Irrevocable Trust for the Benefit of

Kevin Gersh, Ellynn Greenhaus, Laurie Gersh, and Roxanne Gersh-

O’Brien.”     (Aug. 14, 2013 Doc., Ex. I to Compl., D.E. 1-11.)

Plaintiffs dispute the document’s authenticity and allege it was

created in support of Kevin’s attempt to decant the 2012 Trust.

(Compl. ¶ 87.)

                            PROCEDURAL HISTORY

            Plaintiffs initiated this action on September 16, 2019

seeking: (1) a declaratory judgment that the 2012 Trust and the

FBO Trusts are terminated and/or null and void, that Plaintiffs

each own twenty-five percent of Gersh Realty stock, and an order

compelling Kevin to transfer Gersh Realty stock to Plaintiffs;

(2) a declaratory judgment that the 2012 Trust, the FBO Trusts,

and/or the Edward Gersh Realty Trust, “or any other entity or

person,” do not have any legal right, title, or interest to Gersh


                                      6
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 7 of 20 PageID #: 633



Realty stock; (3) a declaratory judgment that Plaintiffs each have

a twenty-five percent ownership interest in the Gersh Realty stock

and an order compelling Defendant Kevin to re-issue Gersh Realty

stock to Plaintiffs and Kevin as named beneficiaries of the 2012

Trust; (4) monetary judgment for at least $250,000, accounting for

the rent paid to West Hills by Monessori, Gersh Management, and

Gersh Academy, (5) an accounting from Kevin with respect to the

2012 Trust, Gersh Realty, the FBO Trusts, and the Edward Gersh

Realty Trust; and (6) “an accounting from the source of funds used

to   capitalize   and    fund    defendants       Gersh    [Seattle]     and   Gersh

[International],” to turn over all funds in which Plaintiffs have

an interest, and an “accounting for source of funds used to

purchase” Kevin’s Utah residence.            (See Compl. ¶¶ 115-32.)

            After a series of conferences and the limited exchange

of discovery, the parties briefed the present motion.

                                     DISCUSSION

            Defendants    argue       dismissal     is     appropriate     because

(1) Plaintiffs     failed       to    name     Gersh      Realty,   West       Hills,

Montessori,    Gersh    Management,      and    Gersh     Academy   as   necessary

parties and their joinder would destroy diversity jurisdiction

(Defs. Br. at 13-17); (2) the Court lacks personal jurisdiction

over Gersh Seattle and Gersh International (Id. at 17-21); and

(3) Plaintiffs fail to adequately plead their entitlement to a

judgment against Kevin and for an accounting of the 2012 Trust,


                                         7
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 8 of 20 PageID #: 634



Gersh Realty, Gersh Seattle, and Gersh International (Id. at 21-

23).

I.     Legal Standard

            Under Rule 12(b)(7), “an action must be dismissed for

failure to join a party under Rule 19 if the absent party is

(1) necessary but joinder is not feasible, and (2) indispensable

to the action.”       Lipman v. Rodenbach, No. 19-CV-1073, 2020 WL

2307980, at *6 (E.D.N.Y. May 8, 2020) (citations omitted).               Under

Rule 19(a)(1), an absent party is “required” if:

            (A) in that person’s absence, the court cannot
            accord complete relief among existing parties;
            or (B) that person claims an interest relating
            to the subject of the action and is so situated
            that disposing of the action in the person’s
            absence may: (i) as a practical matter impair
            or impede the person’s ability to protect the
            interest; or (ii) leave an existing party
            subject to a substantial risk of incurring
            double, multiple, or otherwise inconsistent
            obligations because of the interest.

If the absent party is not necessary, then the Court need not

determine whether the party is indispensable.           Viacom Int’l, Inc.

v. Kearney, 212 F.3d 721, 724 (2d Cir. 2000).            The Court accepts

all    factual   allegations    in   the   Complaint   as   true   and    draw

inferences in favor of Plaintiffs.          Am. Trucking Ass’n, Inc. v.

N.Y. State Thruway Auth., 795 F.3d 351, 354 (2d Cir. 2015).




                                      8
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 9 of 20 PageID #: 635



II.   Analysis

      A. Breach of Fiduciary Duty Claims

            In   opposition,    Plaintiffs    represent    that    they   are

“seeking recourse solely against [Kevin] and not against any of

the non-named entities” and that “none of the entities identified

by Defendants have any interest in the outcome [of] the declaratory

judgment claims (Causes of action 1-3).”               (Pls. Opp. at 8.)

Recognizing this, the Court construes the Complaint as asserting

claims for breach of fiduciary duty against Kevin as trustee of

the 2012 Trust and/or 2012 FBO Trusts.               Indeed, as alleged,

“[t]here is no dispute that [Kevin] owed fiduciary duties to

Plaintiffs in [his] capacity as [trustee] of the [2012] Trust.”

Kleeberg v. Eber, 331 F.R.D. 302, 318 (S.D.N.Y. 2019).            Defendants

concede that under Raymond Loubier Irrevocable Tr. v. Loubier, 858

F.3d 719, 730 (2d Cir. 2017), the 2012 Trust and the FBO Trusts

are not necessary parties.5       (Defs. Reply at 5); see Loubier, 858

F.3d at 731 (traditional trusts “are incapable of being haled into

court except through their trustees.”)          Accordingly, Plaintiffs’

claims for breach of fiduciary duty are properly asserted against

Kevin in his capacity as trustee.         Cruz v. Coach Stores, Inc., 202

F.3d 560, 569 (2d Cir. 2000) (“[A] district court may consider

claims outside those raised in the pleadings so long as doing so


5 For the same reasons, the Court finds that the Edward Gersh
Realty Trust is not a necessary party.


                                      9
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 10 of 20 PageID #: 636



does not cause prejudice.”), superseded on other grounds by N.Y.C.

Local L. No. 85 (enacted 2005).               As discussed infra, however,

Plaintiffs are granted leave to amend the Complaint to assert these

claims, as appropriate.

             The Court also construes the Complaint as asserting a

claim for breach of fiduciary duty against Kevin in his capacity

as an officer of Gersh Realty.              Although Defendants argue that

Gersh Realty is a necessary party whose joinder would destroy

jurisdiction, Gersh Realty is not a necessary party to the extent

Kevin acted as an officer and director of Gersh Realty, because

“[he] also had fiduciary duties to the shareholders of [Gersh

Realty] (including the [2012] Trust, which held the shares for the

benefit of the Trust beneficiaries).”              Kleeberg, 331 F.R.D. at

318.     Therefore, Plaintiffs have plausibly alleged a claim for

breach of fiduciary duty against Kevin as an officer and director

of Gersh Realty and Gersh Realty is not a necessary party to this

claim.    However, Plaintiffs are granted leave to file an amended

complaint.

             In   Count   Four   of   the    Complaint,    Plaintiffs    seek   a

monetary judgment of at least $250,000, the amount(s) Monessori,

Gersh Management, and Gersh Academy allegedly paid to West Hills

in rent.      Defendants argue that these entities are necessary

parties    because   “the    entities       themselves    would   be   the   ones

responsible under the theories espoused.”                 (Defs. Br. at 16.)


                                       10
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 11 of 20 PageID #: 637



However, the Court finds Plaintiffs’ claim for $250,000 in damages

arises from Kevin’s purported self-dealing between these entities

and Gersh Realty, and allegedly deprived the 2012 Trust, and its

beneficiaries, “of lucrative opportunities and led to dissipation

of Trust assets.”      Kleeberg, 331 F.R.D. at 318.          Therefore, West

Hills, Montessori, Gersh Management, and Gersh Academy are not

necessary parties, and Plaintiffs properly seek these damages from

Kevin for the alleged breach of his fiduciary duties.

        B. Declaratory Judgment and Specific Performance Claims

             As far as the Court can parse, Counts One through Three

of the Complaint seek a declaratory judgment that will conclusively

determine: (1) Plaintiffs’ interests in the 2012 Trust and/or FBO

Trusts, and (2) whether Plaintiffs and Kevin, as the beneficiaries

of the 2012 Trust, each own twenty-five percent of Gersh Realty

stock.      (Compl.   ¶¶   115-24.)     Plaintiffs    also   seek   an   order

directing Kevin to immediately transfer twenty-five percent of

Gersh    Realty   stock    to   Plaintiffs.    (Id.   ¶¶   119,   122,   124.)

Defendants argue that Gersh Realty is a “necessary party” whose

joinder would destroy diversity because “Kevin cannot make [the

requested] transaction in his individual capacity” and the Court

would be without jurisdiction to “force [Gersh Realty] to reissue

stock in the individual names of the Plaintiffs.”             (Defs. Br. at

15-17.)




                                      11
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 12 of 20 PageID #: 638



            First, Gersh Realty is not a necessary party to the

extent    Plaintiffs    seek   a   declaratory   judgment    regarding    the

existence of the 2012 Trusts and/or FBO Trusts.             Indeed, at this

stage of the litigation, Gersh Realty’s “joinder is not required

to ensure complete relief among the existing parties or to prevent

prejudice to [Gersh Realty] since the subject matter of this

lawsuit concerns only the benefit or profit (if any) [Kevin]

derived from” the alleged decanting, or diversion of funds, from

the 2012 Trust.      TMT CO. LTD. v. JPMorgan Chase Bank, No. 16-CV-

8757, 2018 WL 1779378, at *3 (S.D.N.Y. Mar. 28, 2018).              Here, if

discovery    reveals    that   Kevin   never   decanted   the   2012   Trust,

Plaintiffs’ interests in the 2012 Trust, and its assets, i.e.,

Gersh Realty (the 2012 Trust’s sole asset), are unaffected.

            Second, it is not entirely clear whether Plaintiffs

withdrew their request for an order directing Kevin to transfer

Gersh Realty’s stock.       (See, e.g., Pls. Opp. at 7-8 (representing

that Plaintiffs are “seeking recourse solely against [Kevin] and

not against” Gersh Realty).)        If so, the Court need not determine

whether Gersh Realty is a necessary party.          Nonetheless, the Court

finds that Gersh Realty not necessary and, at most, is a nominal

defendant that is “disregarded” for diversity of jurisdiction

purposes.    Audi of Smithtown, Inc. v. Volkswagen of Am., Inc., No.

08-CV-1773, 2009 WL 385541, at *4 (E.D.N.Y. Feb. 11, 2009) (citing

Navarro Sav. Ass’n v. Lee, 446 U.S. 458, 461 (1980)).              The Court


                                       12
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 13 of 20 PageID #: 639



is aware of limited “case law holding that where, as here, a

dispute concerns ownership interests in a corporation and the

plaintiff seeks as part of their relief an injunction ordering the

registration of shares in their name on the corporation’s books

and records and a declaratory judgment as to their ownership

interests, the corporation is a necessary party.”              Wang v. Beta

Pharma, Inc., No. 14-CV-1790, 2015 WL 5010713, at *10 (D. Conn.

Aug. 24, 2015) (citing Crump v. Thurber, 115 U.S. 56, 60 (1885)

and Fisher v. Dakota Cmty. Bank, 405 F. Supp. 2d 1089, 1095 (D.N.D.

2005)).    However, “‘most lower federal courts’ have construed the

‘formal or nominal party’ doctrine” as the “limited . . . exception

. . . in which it is clear that . . . the party has nothing at

stake in the litigation, and no real, present claim for relief is

being sought against the party.” Id. (quoting Fisher, 405 F. Supp.

2d at 1095) (emphasis in original) (internal quotation marks and

further citations omitted).

            In   actions   for   specific   performance,     such   as   here,

courts have determined that defendant corporations fall within the

exception and are nominal parties where “the only role for the

corporation in the event of the [plaintiffs’] success . . . would

be to perform the ministerial act of transferring the shares upon

the books of the corporation” because “were it otherwise, every

dispute over stock ownership would require the presence of the

issuing corporation.”       Coleman v. Johnston, 532 F. Supp. 370, 371


                                      13
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 14 of 20 PageID #: 640



(S.D.N.Y. 1981), disapproved of on other grounds by Gardner &

Florence Call Cowles Found. v. Empire Inc., 754 F.2d 478 (2d Cir.

1985); see Kleeberg, 331 F.R.D. at 323-24 (granting plaintiffs, as

beneficiaries to a family trust, leave to file an amended complaint

to add a claim for declaratory judgment that “Plaintiffs are

shareholders of record in [a certain entity], and, together, hold

two-third of the shares held in trust,” among various other claims,

where the entity at issue was named as a nominal defendant to

“ensure complete relief”); cf. Wang, 2015 WL 5010713, at *10 &

n.13 (finding non-diverse entity was a necessary party whose

joinder destroyed jurisdiction but declining to resolve the extent

of Crump’s reach because the non-diverse entity would be “required

to do more than ministerial tasks falling within its sound control”

and the court did not “rely solely upon Crump or the type of relief

Plaintiff     seeks   from   [non-diverse     entity]    in   reaching    its

conclusion that [the non-diverse entity] is a necessary party”).

             The Court’s determination that Gersh Realty is not a

necessary party is bolstered by the fact that its shares are

alleged to be held in the 2012 Trust for the benefit of Plaintiffs

and Kevin as beneficiaries.        At best, Gersh Realty “is a witness

for the current defendants in a dispute between” Plaintiffs and

Kevin regarding their interests in the 2012 Trust.             BMG Music v.

Vanxy, Inc., No. 98-CV-6496, 1999 WL 493345, at *2 (S.D.N.Y. July

12, 1999).    Moreover, the Complaint alleges that Kevin is the sole


                                      14
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 15 of 20 PageID #: 641



officer and director of Gersh Realty (Compl. ¶ 19), and Kevin

“would certainly be able to adequately represent [Gersh Realty],

especially     given    that   [Kevin]      would   provide    [Gersh    Realty’s]

representation and that the interests of [Kevin] and [Gersh Realty]

are identical.”        BMG Music, 1999 WL 493345, at *2 (citing Rose v.

Simms, No. 95-CV-1466, 1995 WL 702307, at *6 (S.D.N.Y. 1995)); PMJ

Cap.   Corp.   v.   Bauco,     No.    16-CV-6242,      2018   WL    485973,   at   *5

(S.D.N.Y. Jan. 18, 2018) (stating that “when a defendant is the

president and sole shareholder of a company that was not joined in

the action, the company is not a necessary party because the

defendant is ‘certainly . . . able to adequately represent [the

company].’ (quoting BMG Music, 1999 WL 493345, at *2)); Wilshire

Ltd. v. Rajaei, No. 06-CV-5613, 2007 WL 2457410, at *5 (S.D.N.Y.

Aug. 22, 2007) (noting “the legal position . . . that a 100% owner

can    adequately   represent        the   interests    of    its   corporation--a

position supported in the case law.”).

             Because Gersh Realty is not a required party, the Court

does not proceed to step two of the analysis.                   Pullman v. Alpha

Media Pub., Inc., No. 12-CV-1924, 2013 WL 1290409, at *33 (S.D.N.Y.

Jan. 11, 2013), report and recommendation adopted by, 2013 WL

1286144 (S.D.N.Y. Mar. 28, 2013), aff’d, 624 F. App’x 774 (2d Cir.

2015).    The portion of Defendants’ motion seeking dismissal on the

basis that Gersh Realty is a necessary party to Plaintiffs’

declaratory judgment claims is DENIED.                  Nonetheless, the Court


                                           15
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 16 of 20 PageID #: 642



finds that some of the issues raised by Defendants might be

resolved by a more detailed and organized pleading and Plaintiffs

are GRANTED leave to file an amended complaint.

      C. Accounting Claims

               The   Complaint’s    fifth       cause       of   action   seeks    an

accounting from Kevin with respect to the 2012 Trust, Gersh Realty,

the FBO Trusts, and the Edward Gersh Realty Trust.                   “As a general

matter,    a    beneficiary    of   a   trust    has    a    right   to   demand   an

accounting of the trustee.”             In re Lloyd’s Am. Tr. Fund Litig.,

954 F. Supp. 656, 678 (S.D.N.Y. 1997).                       “A party seeking an

accounting must establish four conditions: ‘(1) relations of a

mutual and confidential nature; (2) money or property entrusted to

the defendant imposing upon him a burden of accounting; (3) that

there is no adequate legal remedy; and (4) in some cases, a demand

for an accounting and a refusal.’”               Kleeberg, 331 F.R.D. at 321

(quoting Winklevoss Cap. Fund, LLC v. Shrem, 351 F. Supp. 3d 710,

721 (S.D.N.Y. 2019)).         More specifically:

               An equitable accounting is used to require a
               fiduciary to demonstrate what they did with
               their principle’s property. Where a plaintiff
               successfully asserts an accounting claim, the
               fiduciary will be required to return the
               property as well as any profits generated by
               the use of the property. The statute of
               limitations period for a demand for an
               accounting is the greater of six years from
               the date the cause of action accrued or two
               years from discovery of the fraud, or the time
               when fraud could have been discovered with
               reasonable diligence. The open repudiation


                                         16
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 17 of 20 PageID #: 643



            doctrine also applies to the assertion of an
            accounting claim.

Id. at 321-22 (citations omitted).

            Here, Plaintiffs have pled sufficient facts to justify

their accounting claim with respect to the 2012 Trust and the FBO

Trusts.      Specifically, they allege that: (1) they were in a

fiduciary    relationship     with   Kevin;     (2) they     trusted    Kevin   to

manage the 2012 Trust, including its sole asset, Gersh Realty,

and/or the FBO Trusts; and (3) they now have reason to believe

that Kevin “abused [his] fiduciary relationship with Plaintiffs to

enrich [himself], and Plaintiffs will be unable to uncover the

extent of [Kevin’s] purported fraud” and/or self-dealing without

an accounting.        Kleeberg, 331 F.R.D. at 322.            Accordingly, the

portion    of   Defendants’    motion    seeking      to   dismiss   Plaintiffs’

accounting claims against Kevin for the 2012 Trust and the FBO

Trusts is DENIED.      Plaintiffs are granted leave to file an amended

complaint to assert these claims against Kevin in his capacity as

trustee.

            Plaintiffs also seek an accounting from Edward Gersh

Realty Trust (Compl. ¶¶ 129) and “from the source of funds used to

capitalize      and   fund    defendants      Gersh    [Seattle]       and   Gersh

[International]” (Id. ¶¶ 131).6              These claims fail because the


6 To the extent Plaintiffs seek an accounting from Kevin in his
capacity as officer and director of Gersh Realty, the Court is not
persuaded that this claim fails in light of his “fiduciary duties


                                        17
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 18 of 20 PageID #: 644



Complaint     does    not    “allege    a    fiduciary    or     confidential

relationship between [Plaintiffs and Kevin] and any of those

defendants.”     Grgurev v. Licul, 229 F. Supp. 3d 267, 291 (S.D.N.Y.

2017).    Moreover, “[a]lthough New York courts have, in some cases,

treated an equitable action for an accounting as a legal action

for monetary damages where the parties have no fiduciary or

confidential      relationship,     such     treatment    here     would   be

duplicative and unnecessary.”          Id.   Accordingly, the portion of

Defendants’ motion seeking to dismiss claims against Kevin for an

accounting of the Edward Gersh Realty Trust, Gersh Seattle, and

Gersh International is GRANTED and the claims are DISMISSED.7

III. Leave to Amend

             Leave to amend should be freely given “when justice so

requires.”     FED. R. CIV. P. 15(a)(2).      However, it is “within the

sound discretion of the district court to grant or deny leave to

amend.”    McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d




to the shareholders of [Gersh Realty] (including the [2012] Trust,
which held the shares for the benefit of the Trust beneficiaries).”
Kleeberg, 331 F.R.D. at 318. At this juncture, however, the Court
declines to adjudicate such a claim given that leave to amend is
appropriate.

7 Because the Court finds that Plaintiffs failed to adequately
plead a cause of action against Gersh Seattle and Gersh
International, it does not address whether they are subject to the
Court’s jurisdiction.     In any event, the Court finds that
Defendants did not waive the defense of lack of personal
jurisdiction when they adhered to the Court’s December 27, 2019
directive to file an answer while this motion was pending.


                                       18
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 19 of 20 PageID #: 645



Cir. 2007).      “[A] district court may deny leave to amend” when

“amendment would be futile because the problem with the claim ‘is

substantive . . . [and] better pleading will not cure it.’”

Reynolds v. City of Mount Vernon, No. 14-CV-1481, 2015 WL 1514894,

at *5 (S.D.N.Y. Apr. 1, 2015) (quoting Cuoco v. Moritsugu, 222

F.3d 99, 112 (2d Cir. 2000)) (alteration in original).

             In response to the Court’s March 18, 2020 Electronic

Order, Plaintiffs submitted a redline version of a proposed amended

complaint.      (See Proposed Am. Compl., D.E. 26.)            The proposed

amended complaint does not cure many of the deficiencies raised by

Defendants and further detailed herein, including the Complaint’s

confusing narrative, the failure to name defendants in their

official capacities, the failure to assert the appropriate causes

of action, and duplicitous causes of action.              Accordingly, the

Court declines to consider Plaintiffs’ proposed amended complaint

and Plaintiffs are GRANTED leave to file a second amended complaint

consistent with this Memorandum and Order.           Any amended complaint

must be labeled “Second Amended Complaint” and must be filed within

thirty (30) days of this Memorandum and Order.




                                      19
Case 2:19-cv-05266-JS-ST Document 31 Filed 11/19/20 Page 20 of 20 PageID #: 646



                                 CONCLUSION

            For the reasons stated herein, Defendants’ motion (D.E.

23) is GRANTED in part and DENIED in part.          Plaintiffs are GRANTED

leave to file a Second Amended Complaint within thirty (30) days

of this Memorandum and Order.



                                           SO ORDERED.



                                            /s/ JOANNA SEYBERT_    _
                                           Joanna Seybert, U.S.D.J.


Dated:      November   19 , 2020
            Central Islip, New York




                                      20
